ORDER
The Disciplinary Review Board having filed with the Court its decision concluding that JOAN GERTSACOV SMITH of MOORESTOWN, who was admitted to the bar of this State in 1974, and who was suspended from practice for a period of six months effective November 12,1997, by Order of the Court dated October 15, 1997, and who remains suspended at this time, should be suspended from the practice of law for a period of six months for unethical conduct in the Abroitz matter, and good cause appearing;
It is ORDERED that for her violations of RPC 1.5(b) (failure to communicate the basis or rate of the fee in writing), RPC 1.16(d) *542(failure to surrender client’s papers upon termination of representation), RPC 8.1(b) (failure to cooperate with disciplinary authorities), and 72.1:20-20 (failure to give notice of suspension to all persons required or to file an affidavit of compliance with 72.1:20-20), JOAN GERTSACOV SMITH is suspended from the practice of law for a period of six months and until the further Order of the Court, effective immediately; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of suspension and that respondent comply with Rule 1:20-20; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.